DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    PETE DEANGELO JACKSON,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D17-461

                              [ July 13, 2017 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; James W. McCann,
Judge; L.T. Case No. 562010CF003787A.

  Pete D. Jackson, Wewahitchka, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.